     Case 2:18-cv-00439 Document 10 Filed 11/20/20 Page 1 of 1 PageID #: 110




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


ANGELIKA STRECK, et al.,

                              Plaintiffs,

v.                                                    CIVIL ACTION NO. 2:18-cv-00439

JOHNSON & JOHNSON, et al.,

                              Defendants.


                         MEM ORANDUM OPINION AND ORDER

       On November 4, 2020, I entered an order directing plaintiffs to show cause on or before

November 18, 2020, why this case should not be dismissed without prejudice as to the remaining

defendants, Johnson & Johnson and Ethicon, Inc., pursuant to Rule 4(m) of the Federal Rules of

Civil Procedure. Plaintiffs have not shown cause. The court ORDERS that this case must be

dismissed without prejudice pursuant to Rule 4(m) for failure to serve the remaining defendants

within 90 days after the complaint was filed.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                                ENTER: November 20, 2020
